Whereas it appears that an order of supersedeas was made and entered by a Justice of this Court on the 4th day of November, 1933, and that it was therein provided that the appeal in this case should operate as a supersedeas upon the appellant giving, or causing to be given, a bond, the amount and conditions of which to be fixed by an order of the circuit judge and executed in accordance with such conditions and approved in accordance with law, and
Whereas, it further appears that no bond has been filed in the office of the clerk of the circuit court in compliance with such order of supersedeas, and it further appearing from representations made by counsel for the appellee in open court at a hearing, at which counsel for appellant was present and participating, that the needs and faculties of the parties in equity and good conscience require that the said order of supersedeas should be vacated and the Court, having considered the record as now presented, is advised of its opinion and judgment to be given herein.
Whereupon, it is now ordered, adjudged and decreed that the order of supersedeas heretofore issued be, and the same is hereby vacated and annulled. *Page 361 
So ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.